Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
 
Election/Restrictions
Claim 10 is allowable. The restriction requirement between the Groups , as set forth in the Office action mailed on 10/06/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/06/2020 is withdrawn.  Claims 27 and 28 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS
	In claim 27, delete “obtainable” and substitute thereof –obtained--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	None of the prior art is found to teach, or sufficiently suggest a polyamide resin, which is composed of structural units derived from diamine and dicarboxylic acid;
	wherein 70 mol% or more of the structural unit derived from diamine are derived from
1,4-bis(aminomethyl)cyclohexane, 14-bis(aminomethyl)cyclohexane having a molar ratio cis:trans of 35:65 to 0:100; and 70 mol% or more of the structural unit derived from dicarboxylic acid being derived
from a straight chain aliphatic α,ω-dicarboxylic acid having 8 to 12 carbon atoms;
	wherein the polyamide resin containing 20 to 100 ppm by mass of phosphorus atom, and
containing calcium atom so that the molar ratio given byphosphorus atom:calcium atom will be
1:0.3 to 0.7,
	wherein the polyamide resin has a solder reflow property such that an ISO tensile test
piece having a thickness of 4 mm formed from the polyamide resin is dipped in a solder reflow

is found on the ISO tensile test piece, and
	wherein the polyamide resin has a degree of crystallinity, estimated by X-ray
diffractometry using the equation below, exceeding 38% and not exceeding 60%:
Degree of crystallinity (% )=[Crystalline peak area/(Crystalline peak area + Amorphous
peak area)]x100.
	Thus, claims 10, 12-15, 20-28, 30 and 31 to the resin, the process of making the resin, and molded article from molding the resin are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE